DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on March 04, 2020. Claims 1-15 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on March 04, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on March 04, 2020 have been accepted.

Claim Objections
Claims 1, 3, 11, 12 and 15 are objected to because of the following informalities:  
Claim 1 recites the phrases “the distance” and “the time difference” lines 9-10. There is insufficient antecedent basis for the phrases. It is suggested the phrases be amended to “[[the]] a distance” and “[[the]] a time difference”.
Claim 3 recites “the defined sub-period (4)”. It is suggested the limitation be amended to “the defined sub-period [[(4)]]”.
Claim 11 recites the phrases “the position” (twice) and “the pulse state”. There is insufficient antecedent basis for the phrases. It is suggested the phrases be amended to “[[the]] a position” and “[[the]] a pulse state”.
Claim 12 recites the phrases “the bit value”, “the position” (twice), and “the pulse state” (twice). There is insufficient antecedent basis for the phrases. It is suggested the phrases be amended to “[[the]] a bit value”, “[[the]] a position” and “[[the]] a pulse state”.
Claim 15 recites the phrases “the distance” and “the time difference” lines 9-10. There is insufficient antecedent basis for the phrases. It is suggested the phrases be amended to “[[the]] a distance” and “[[the]] a time difference”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the transmission format” and “the first path” in lines 27 and 29. There is insufficient antecedent basis for the limitations. Also, 
Claim 6 recites the limitation “the inter pulse interference.” There is insufficient antecedent basis for the limitation. Dependent claims 7-8 are rejected for containing the same indefinite language as parent claim 6 without further remedying the indefinite language.
Claims 11-12 recites the limitation “preferably” in several places. The limitation "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the limitation are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “the first path” in line 13. There is insufficient antecedent basis for the limitation. Also, claim 14 recites the limitation the “pulses of the bits” in lines 13-14. The claim never previously recites multiple pulses, only a single pulse. Therefore, there is insufficient antecedent basis for the limitation. Dependent claim 15 is rejected for containing the same indefinite language as parent claim 14 without further remedying the indefinite language.
Claim 15 recites the limitations “the verifier” and “the prover” in several places. There are multiple previously recited verifiers and provers and it is unclear as to which particular verifier and prover the limitations are referring. Also, claim 15 recites the limitation “the response bit sequence” in line 15. There 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 14 is directed towards a device comprising a “receiver” and a “decoder”. The receiver and decoder are not specifically defined as being limited to hardware embodiments. The receiver and decoder may be interpreted as being accomplished entirely in software. Therefore, claim 14 is considered to be directed toward software per se and is therefore, non-statutory. Dependent claim 15 is rejected for containing the same non-statutory subject matter as parent claim 14 without further defining the claim as statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poturalski et al. (“Distance Bounding with IEEE 802.15.4a: Attacks and Countermeasures” cited in the IDS filed on 9/3/2021 and hereinafter referred to as Poturalski).
As to claim 1, Poturalski discloses Method for secure distance measurement comprising the following steps: 
transmitting from a verifier to a prover a challenge message comprising a challenge bit sequence (sections I, III A, and VII 3, Poturalski teaches sending a challenge); 
transmitting from the prover to the verifier a response message comprising a response bit sequence (sections I, III A, and VII 3, Poturalski teaches receiving a response); 
verifying, in the verifier, the response message on the basis of the response bit sequence (sections I, III A, and VII 3, Poturalski teaches verifying the response); and 
determining, in the verifier, the distance between the verifier and the prover on the basis of the time difference between the challenge message and (sections I, III, and VII 3, Poturalski teaches determining distance based transmission time); 
wherein a transmitted message containing a verifying bit sequence (VBS) is transmitted from a transmitting device to a receiving device, wherein either the transmitted message is the challenge message containing the challenge bit sequence as the verifying bit sequence transmitted from the verifier as the transmitting device to the prover as the receiving device or the transmitted message is the response message containing the response bit sequence as the verifying bit sequence transmitted from the prover as the transmitting device to the verifier as the receiving device (sections I, III A, and VII 3, Poturalski teaches transmitting the challenge including bits and receiving a response including bits for use in verification), wherein the transmitted message is encoded on a transmission signal and transmitted by the transmitting device, wherein a bit of the transmission message is transmitted in the transmission signal by a pulse with a pulse modulation parameter with two pulse states (sections I, IV A 2, and VII 3, Poturalski teaches sending the message using BPSK or OOK, both of which contain two pulse states), wherein the receiving device receives a receiving signal containing the encoded transmitted message, wherein the receiving device detects the transmitted message in the receiving signal and decodes the verifying bit sequence from the receiving signal (sections I, IV A 3, and VII 3, Poturalski teaches decoding the message); 
wherein 
(sections I and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message); and 
the receiving device decodes a pulse state of a pulse of a bit of the verifying bit sequence based on the receiving signal received during one of the defined sub-periods belonging to the pulse to be decoded (sections I, IV A 2, IV A 3, and VII 3, Poturalski teaches decoding based on the first half of the symbol of the message.).
As to claim 2, Poturalski discloses Method according to claim 1, wherein the receiving device decodes the pulse state of the pulse to be decoded by giving the receiving signal received during the defined sub-period of the pulse to be decoded more weight than the receiving signal after the defined sub-period of the pulse to be decoded (sections I and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message. Therefore, the first half is given 100% weight and the latter half is given no weight.).
As to claim 3, Poturalski discloses Method according to claim 1, wherein the receiving device decodes the pulse state of the pulse to be decoded by giving the receiving signal after the defined sub-period of the pulse to be decoded a (sections I and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message. Therefore, the first half is given 100% weight and the latter half is given no weight.).
As to claim 4, Poturalski discloses Method according to claim 1, wherein the transmitted message contains a control bit sequence, wherein the receiving device determines a channel impulse response based on the control bit sequence of the transmitted message received with the receiving signal (sections I, IV A 1, and VII 3, Poturalski teaches a preamble containing control data.).
As to claim 5, Poturalski discloses Method according to claim 4, wherein a channel impulse response sub-period in which the first path of the channel impulse response is received is defined based on the determined channel impulse response, wherein the receiving device based on the transmission format of the transmitted message, based on the detected transmitted message in the receiving signal and based on the channel impulse response sub-period defines sub-periods in the receiving signal in which the first path of the pulses of the bits of the verifying bit sequence of the transmitted message are expected in the receiving signal (sections I, IV A 1, and VII 3, Poturalski teaches a preamble containing control data and the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message.).
As to claim 9, Poturalski discloses Method according to claim 1, wherein the transmitted message is encoded by a combined position modulation in which a bit is encoded by a symbol comprising a pulse either at a first position of the symbol or at a second position of the symbol, wherein the pulse of the symbol has the two pulse states, wherein the two pulse states are of another pulse modulation parameter (sections I, IV A 2, and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message and using BPPM/BPSK or OOK.).
As to claim 10, Poturalski discloses Method according to claim 9, wherein for a symbol representing the bits of the verifying bit sequence, the receiving device defines a first sub-period in which the first path of the pulse is expected in the receiving signal, if transmitted at the first position of the symbol to be decoded, and a second sub-period in which the first path of the pulse is expected in the receiving signal, if transmitted at the first position of the symbol to be decoded, wherein the receiving device decodes the symbol by detecting the pulse of the symbol either in the first sub-period or in second sub-period and/or by decoding the pulse state of the pulse the symbol to be decoded based on the pulse state of the other pulse modulation parameter in the sub-period in which the pulse is detected (sections I, IV A 2, and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message and using BPPM/BPSK or OOK.).
claim 13, Poturalski discloses Method according to claim 1, wherein the verifier verifies the challenge bit sequence as the verifying bit sequence based on an error rate which is allowed for a positive verification result corresponding to a targeted security level (sections I, III A, and VII 3, Poturalski teaches verification based on an error rate and security level.).

As to claim 14, Poturalski discloses Device for secure distance measurement being a prover or a verifier comprising: 
a receiver configured to receive a receiving signal with a transmitted message encoded therein, wherein the transmitted message contains a verifying bit sequence (sections I and VII 3, Poturalski teaches a receiver receives a message containing bits for use in verification), wherein a bit of the transmission message is transmitted in the transmission signal by a pulse with a pulse modulation parameter with two pulse states (sections I, IV A 2, and VII 3, Poturalski teaches sending the message using BPSK or OOK, both of which contain two pulse states), and 
a decoder configured to decode the verifying bit sequence from the transmitted message encoded in the receiving signal (sections I, IV A 3, and VII 3, Poturalski teaches decoding the message); 
wherein 
the decoder based on a transmission format of the transmitted message and based on the transmitted message detected in the receiving signal defines sub-periods in the receiving signal in which the first path of the pulses of the bits (sections I and VII 3, Poturalski teaches the receiver chooses to only take into account the beginning half of symbols (i.e. sub-periods) of the message); and 
the decoder decodes a pulse state of a pulse of a bit of the verifying bit sequence based on the receiving signal received during one of the defined sub-periods belonging to the pulse to be decoded (sections I, IV A 2, IV A 3, and VII 3, Poturalski teaches decoding based on the first half of the symbol of the message.).
As to claim 15, Poturalski discloses System comprising a prover and a verifier (sections I and VII 3, Poturalski teaches a prover and verifier), 
wherein the verifier is configured for 
transmitting to the prover a challenge message comprising a challenge bit sequence (sections I, III A, and VII 3, Poturalski teaches sending a challenge); 
receiving from the prover a response message comprising a response bit sequence (sections I, III A, and VII 3, Poturalski teaches receiving a response); 
verifying, in the verifier, the response message on the basis of the response bit sequence (sections I, III A, and VII 3, Poturalski teaches verifying the response); and 
determining, in the verifier, the distance between the verifier and the prover on the basis of the time difference between the challenge message and (sections I, III, and VII 3, Poturalski teaches determining distance based transmission time); 
wherein the prover is configured for 
receiving the challenge message from the verifier (sections I, III A, and VII 3, Poturalski teaches receiving a challenge); 
preparing a response bit sequence based on the challenge bit sequence (sections I, III A, and VII 3, Poturalski teaches generating a response from the challenge); 
transmitting to the verifier the response message comprising the response bit sequence (sections I, III A, and VII 3, Poturalski teaches sending the response); 
wherein the prover and/or the verifier is a device according to claim 14 (see rejection for claim 14 above.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poturalski as applied to claim 4 above, and further in view of Zhu (U.S. Pub. No. 2016/0149550).
As to claim 6, Poturalski discloses Method according to the claim 4, wherein the receiving device decodes the pulse state of the pulse to be decoded based on the receiving signal received during the defined sub-period belonging to the pulse to be decoded (sections I, IV A 2, IV A 3, and VII 3, Poturalski teaches decoding based on the first half of the symbol of the message.). Poturalski does not specifically disclose based on a correction of the inter pulse interference, wherein the correction of the inter pulse interference is determined on the basis of the channel impulse response determined as claimed. However, Zhu does disclose
disclose based on a correction of the inter pulse interference, wherein the correction of the inter pulse interference is determined on the basis of the channel impulse response determined (paragraph [0049], Zhu teaches equalizing an impulse response to correct distortion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poturalski with the teachings of Zhu for correction of the inter pulse interference because this would improve accuracy.
As to claim 7, the combination of teachings between Poturalski and Zhu disclose Method according to claim 6, wherein the correction of the inter pulse (paragraph [0049], Zhu teaches equalizing an impulse response to correct distortion. sections I, IV A 2, IV A 3, and VII 3, Poturalski teaches decoding based on the first half of the symbol of the message.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.
As to claim 8, the combination of teachings between Poturalski and Zhu disclose Method according to claim 6, wherein the receiving device decodes the pulse state of the pulse to be decoded based on a corrected receiving signal during the defined sub-period, wherein corrected receiving signal during the defined sub-period is the receiving signal received during the defined sub-period belonging to the pulse to be decoded corrected by the correction of the inter pulse interference (paragraph [0049], Zhu teaches equalizing an impulse response to correct distortion. sections I, IV A 2, IV A 3, and VII 3, Poturalski teaches decoding based on the first half of the symbol of the message.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poturalski as applied to claims 9 and 10 above, and further in view of an alternative embodiment of Poturalski.
As to claim 11, Poturalski discloses Method according to the claim 10. Poturalski does not particularly disclose in the same embodiment wherein the receiving device decodes a bit value of the symbol to be decoded based on the position of pulse of another, preferably subsequent symbol and/or based on the pulse state of another, preferably subsequent symbol, and/or based of the position of a pulse and the other pulse modulation parameter of distinct symbols as claimed. However, an alternative embodiment of Poturalski does disclose
in the same embodiment wherein the receiving device decodes a bit value of the symbol to be decoded based on the position of pulse of another, preferably subsequent symbol and/or based on the pulse state of another, preferably subsequent symbol, and/or based of the position of a pulse and the other pulse modulation parameter of distinct symbols (sections I and VII 1, Poturalski teaches convolutional code patching which relies on subsequent bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poturalski with the other embodiment of Poturalski for decoding a bit value of the symbol to be decoded based on the position of pulse of another, preferably subsequent symbol and/or based on the pulse state of another, preferably subsequent symbol, and/or based of the position of a pulse and the other pulse modulation parameter of distinct symbols because this would increase security.

As to claim 12, Poturalski discloses Method according to claim 9. Poturalski does not particularly disclose in the same embodiment wherein the transmitting device encodes a bit in the symbol, wherein the bit value of the symbol depends on the position of pulse of another, preferably subsequent symbol and/or the pulse state of another, preferably subsequent symbol, and/or the position of a pulse and the pulse state of a pulse of distinct symbols as claimed. However, an alternative embodiment of Poturalski does disclose
wherein the transmitting device encodes a bit in the symbol, wherein the bit value of the symbol depends on the position of pulse of another, preferably subsequent symbol and/or the pulse state of another, preferably subsequent symbol, and/or the position of a pulse and the pulse state of a pulse of distinct symbols (sections I and VII 1, Poturalski teaches convolutional code patching which relies on subsequent bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poturalski with the other embodiment of Poturalski for encoding a bit in the symbol, wherein the bit value of the symbol depends on the position of pulse of another, preferably subsequent symbol and/or the pulse state of another, preferably subsequent symbol, and/or the position of a pulse and the pulse state of a pulse of distinct symbols because this would increase security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zivkovic et al. (U.S. Pub. No. 2016/0323246) – cited for teaching resisting early detect late commit attacks - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS J PLECHA/Examiner, Art Unit 2438